902 F.2d 1569
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Katherine A. LESSMANN, in behalf of all disabled childrenand young adults, Plaintiff-Appellant,v.GENERAL PRESIDENT INTERNATIONAL BROTHERHOOD OF TEAMSTERS;Teamsters Union 243;  Board of Trustees,Defendants-Appellees.
No. 89-1157.
United States Court of Appeals, Sixth Circuit.
May 22, 1990.

1
Before WELLFORD and BOGGS, Circuit Judges, and DAVID D. DOWD, Jr., District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Katherine A. Lessmann appeals the district court's order dismissing her action for disability pension benefits filed under ERISA, 29 U.S.C. Sec. 1001, et seq.


4
Seeking survivor's benefits as the disabled dependent child of Anthony Kneip, a deceased member of the Teamsters union, Lessmann sued the defendants alleging that in 1987 her mother filed an application for benefits on her behalf which was wrongfully denied.


5
Following a hearing on defendants' motion to dismiss, at which Lessmann was represented by appointed counsel, the district court concluded that it lacked subject matter jurisdiction over the cause of action and dismissed the case pursuant to Fed.R.Civ.P. 12(b)(1).


6
On appeal, Lessmann asserts that the district court prematurely dismissed her complaint without giving her an opportunity to establish jurisdiction.  She claims that the district court should have granted her requested extension of time to conduct additional discovery.  In addition, Lessmann has filed a motion requesting the court to disqualify the district court judge from further consideration of her case and to appoint new counsel.


7
Upon review, we affirm the district court's judgment.  The district court did not abuse its discretion in denying Lessmann more discovery and in dismissing the suit.


8
A district court's decision to limit discovery is reviewed for an abuse of discretion.   Criss v. City of Kent, 867 F.2d 259, 261 (6th Cir.1988).  The record in this instance clearly indicates that Lessmann's counsel had an opportunity to conduct discovery and that counsel was afforded an opportunity to present facts and arguments in support of her position at the evidentiary hearing.   See Local 336, American Federation of Musicians, AFL-CIO v. Bonatz, 475 F.2d 433, 437 (3d Cir.1973);  Miller v. United States, 530 F.Supp. 611, 616 n. 3 (E.D.Pa.1982).


9
Having provided Lessmann with adequate time to conduct discovery, we conclude the district court properly dismissed her suit for lack of jurisdiction for the reasons stated by it in its opinion.


10
Accordingly, the motion for miscellaneous relief is hereby denied and the district court's judgment is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable David D. Dowd, Jr., U.S. District Judge for the Northern District of Ohio, sitting by designation